Exhibit 10.2

TRANSITION AGREEMENT

This Transition Agreement (this “Agreement”) is made and entered into as of
July 30, 2012, by and between Gary J. Skidmore (the “Executive”) and
Harte-Hanks, Inc., a Delaware corporation (the “Company”). The Executive and the
Company desire to provide for an orderly transition to the Executive’s
successors, and therefore, for good and valuable consideration, the parties
hereto agree as follows:

1. Employment Transition. Except as hereinafter otherwise provided, the
Executive will remain employed as Executive Vice President and President, Direct
Marketing through July 31, 2012 (the “Transition Date”), on which date the
Executive’s employment with the Company shall terminate. The parties agree that
the Executive’s “Separation from Service” as defined in section 409A (“Section
409A”) of the Internal Revenue Code (the “Code”) shall occur on the Transition
Date. The Executive hereby resigns from his positions as officer, director,
manager and/or member of all Company subsidiaries and affiliates, and all
fiduciary positions that he may hold with respect to any Company, subsidiary, or
affiliate employee benefit plans, effective on the Transition Date.

2. Transition Compensation.

(a) Transition Payments. Provided that the Executive has executed and delivered
the Additional Release (as defined in Section 7) the Company shall pay the
Executive (i) $486,000 in 26 substantially equal fortnightly payments beginning
on or about the Transition Date and (ii) $35,000 on the regularly scheduled
payroll date next following each of September 1, 2012, December 1,
2012, March 1, 2013 and June 1, 2013 (together, the “Transition Payments”). The
Transition Payments are subject to applicable statutory and legal withholding
requirements. The Executive shall not be eligible for a bonus or any other
incentive compensation for the Executive’s services to the Company in 2012 or
thereafter.

(b) Equity Awards. This Agreement does not supersede or modify the terms of
outstanding long-term incentive plan awards issued to the Executive prior to the
termination of his employment, which shall continue to be governed in all
respects by the terms of the applicable long-term incentive plan of the Company,
including the Harte-Hanks, Inc. Amended and Restated 1991 Stock Option Plan and
the Harte-Hanks, Inc. 2005 Omnibus Incentive Plan, and by the terms of the
applicable award agreements thereunder. For the avoidance of doubt, the shares
of restricted stock issued to the Executive as “Bonus Restricted Stock” shall
vest in full on the Transition Date, but all other unvested equity grants held
by the Executive shall terminate on the Transition Date.

(c) COBRA. From the Transition Date through the earliest to occur of (i) the
eligibility of Executive to participate in an another employer’s
employer-sponsored health plan or (ii) August 31, 2013, the Company and the
Executive agree that if the Executive elects COBRA coverage consistent with his
current healthcare elections, (x) the Company may deduct from the Transition
payments the amount the Executive currently pays for his healthcare coverage to
be applied to the Executive’s COBRA premium, and (y) the Company shall pay the
balance of the Executive’s COBRA premium consistent with his current healthcare
elections.



--------------------------------------------------------------------------------

3. Consulting Arrangement. For six months following the Transition Date (the
“Consulting Period”) and upon mutual written agreement as to the scope of
engagement, the Parties agree that the Company may engage the Executive as a
consultant from time-to-time on an as-needed basis for a consulting fee of $200
per hour worked, payable in arrears promptly after the end of each calendar
month upon submission of a suitably detailed invoice for the work performed, and
in each case subject to the prior written approval of the Chief Executive
Officer. The Executive will be reimbursed for all reasonable travel and
travel-related expenses that he incurs at the request of the Company in
performing services for the Company during the Consulting Period in accordance
with the Company’s reimbursement policies and prior written approval of the
Chief Executive Officer of the Company. The Company and the Executive reasonably
anticipate that the amount of services the Executive will perform for the
Company after the Transition Date will permanently decrease to no more than 20%
of the average level of services performed by the Executive for the Company
during the 36-month period immediately preceding the Transition Date. The
Executive will perform such consulting services as an independent contractor
during the Consulting Period, and not as an employee or officer of the Company.
The Executive will be responsible for all taxes and non-reimbursable expenses
attributable to the rendition of his consulting services. This consulting
arrangement shall not be deemed to constitute a partnership or joint venture
between the Company and the Executive, nor shall this consulting arrangement be
deemed to make the Executive an agent of the Company. The Executive acknowledges
and agrees that he will have no authority to enter into contracts, commitments,
or obligations of any kind, or to make any representations, on behalf of the
Company, unless expressly authorized to do so in writing by an authorized
representative of the Company. Nor will he have or exercise the authority to
supervise or direct the activities of any employee of the Company. For the
avoidance of doubt, the Company and the Executive agree that Executive is under
no obligation to accept consulting assignments and can decline or accept them as
the Executive, in his sole discretion, sees fit.

4. Restrictive Covenants. The Executive shall continue to be bound by his
Employment Restrictions Agreement dated on or about March 15, 2011, which is
made part of, and incorporated by reference into, this Agreement (the “ERA”),
including the non-competition, non-solicitation and confidentiality provisions
thereof. Except as modified in this Section 4, the Restrictive Covenants will
survive the termination of this Agreement to the extent provided in such
agreements. The Executive expressly acknowledges that the compensation and
benefits provided to him by the Company pursuant to this Agreement, and the
consideration provided to the Executive by the Company during his employment
(including the confidential information provided to the Executive during his
employment) are sufficient to justify the restrictions imposed upon him in the
ERA. The Executive waives any argument to the contrary, and agrees not to
challenge the enforceability of the ERA or this Section 4 of this Agreement.

5. Termination of Agreement.

(a) Death or Disability. This Agreement shall automatically terminate upon the
death or the “Disability” of the Executive. Under the terms of this Agreement,
“Disability” means disability as defined for purposes of Section 409A. In the
event of the termination of this Agreement due to the Executive’s death or
Disability during the 12-month period following the Transition Date, the
Executive’s conservator or guardian or the Executive’s estate (as the case may
be) shall be entitled to receive (x) the Transition Payments, (y) any unpaid
consulting fees earned pursuant to Section 3 and (z) payment for any
unreimbursed consulting expenses incurred pursuant to Section 3.

 

2



--------------------------------------------------------------------------------

(b) Termination by the Company for Cause. The Company may terminate this
Agreement at any time for “Cause.” For purposes of this Agreement, termination
of this Agreement for “Cause” means

(i) that the Company’s Board of Directors has determined in good faith that the
Executive committed an act of fraud, dishonesty, gross misconduct or other
unethical practices while employed by the Company, and/or

(ii) that the Executive has violated the ERA or has communicated to any other
person (x) any statement which directly or indirectly impugns the quality or
integrity of the Company’s or any of the other Released Parties’ business or
employment practices, or (y) any other disparaging or derogatory remark about
the Company or any of the other Released Parties, their officers, directors,
managerial personnel, or other employees, except as may be compelled by law or
judicial process.

If the Company terminates this Agreement for Cause, the Company shall only be
obligated to pay the Executive (1) expenses incurred in accordance with
Section 3 and (2) any benefits owed under any Company-sponsored pension or
retirement plan (but subject to and in accordance with the terms and limitations
of such plans).

(c) Effect of Termination of Agreement. Notwithstanding anything to the contrary
in this Agreement, the rights and obligations of the parties described in
Sections 4 (Restrictive Covenants), 7 (Release of Claims) and 8 (Cooperation),
of this Agreement shall survive the termination of this Agreement.

6. Certain Tax Matters. The parties acknowledge and agree that: (i) Section 409A
would subject the Executive to penalty taxes and interest if he receives
payments from a “nonqualified deferred compensation plan” which is subject to
409A before the date that is six months after the date of the Executive’s
“separation from service” from the Company, or if earlier, his death or
Disability; (ii) the end Transition Date will be treated as the Executive’s date
of separation from service for purposes of Section 409A; (iii) the reimbursement
of consulting expenses under Section 3 hereof is intended to be a reimbursement
of deductible business expenses that is exempt under 409A; (iv) the Transition
Payments are intended to be exempted from Section 409A under the short term
deferral or separation pay exceptions, and may not be accelerated except as
provided in Section 5(a) in the case of death or Disability of the Executive;
and (v) no subsequent elections to defer receipt of the Transition Payments will
be permitted. All payments provided under this Agreement shall either be exempt
from or comply with the requirements of Section 409A of the Code and the
Treasury Regulations thereunder. All payments and benefits provided under this
Agreement or otherwise are subject to applicable tax withholding.

 

3



--------------------------------------------------------------------------------

7. Releases of Claims.

(a) Current Release. The Executive hereby voluntarily, completely and fully
releases, remises, acquits and forever discharges the Company and its respective
parents, affiliates, subsidiaries, divisions, branches, units and related
entities, and its or their present and former officers, directors, employees,
agents, successors and assigns (the “Released Parties”), of and from any and all
claims, demands, debts, suits, actions, causes of action, obligations, damages,
costs, losses, interest, expenses and liabilities, of any kind or nature
whatsoever, whether legal, equitable or statutory, liquidated or unliquidated,
known or unknown, suspected or unsuspected, reasonably discoverable or not,
present, fixed or contingent (collectively, “Claims”), that the Executive, his
heirs, executors, administrators, successors, and assigns, have or may have as
of the date of his execution of this Agreement including, but not limited to,
Claims arising out of or resulting from:

 

  (i) any violation of

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act of 1986, as amended;

 

  •  

Claims of retaliation under the Fair Labor Standards Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993, as amended;

 

  •  

The Americans with Disabilities Act;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621,
et seq.;

 

  •  

The Fair Credit Reporting Act;

 

  •  

The Equal Pay Act;

 

  •  

The Texas Commission on Human Rights Act, TEX. LAB. CODE ANN. § 21.001, et seq.,
and the anti-retaliatory provisions of the Texas Workers’ Compensation Act, TEX.
LAB. CODE ANN. § 451.001, et seq.;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance (including those related to
taxes); and

 

  •  

Any public policy, contract, tort, or common law;

 

4



--------------------------------------------------------------------------------

(ii) the Executive’s employment or the Company’s decision, if any, to terminate
the Executive’s employment and to enter into this Agreement, or the
circumstances of the Executive’s departure, including without limitation, Claims
based upon race, national origin, gender, age, religion, sexual orientation, or
disability discrimination, retaliation, contract or quasi-contract claims, tax
payments or withholdings or severance practices;

(iii) any tax payments, liabilities or obligations, withholding obligations,
excise taxes, interest payments or penalties;

(iv) NEGLIGENCE OF ANY KIND, INCLUDING WITHOUT LIMITATION GROSS NEGLIGENCE,
AGAINST THE RELEASED PARTIES BASED UPON THE ACTION OR INACTION OF THE RELEASED
PARTIES; or

(v) any claim for costs, fees, or other expenses including attorney’s fees
(collectively, the “General Release”); provided, however, that nothing in this
General Release shall be deemed to be a waiver or release of the Company’s
obligations to provide payments and/or benefits under the terms of this
Agreement.

By signing this General Release, the Executive affirms that he has read this
entire General Release; that he fully understands the meaning and effect of his
action in executing this General Release; and that his execution of this General
Release is knowing and voluntary. The Executive further acknowledges that
neither the Company nor any of the other Released Parties has made any promise
or representation to him that is not expressed in this General Release, and that
in entering this General Release, he is not relying on any statement or
representation by the Company or any of the other Released Parties, but is
instead relying solely on his judgment in consultation with his attorneys, if he
chooses to retain counsel.

(b) Consideration & Revocation. The General Release above does not act to waive
any rights or claims that may arise after the date this Agreement is executed.
By executing this Agreement, the Executive acknowledges and agrees that the
Company has no legal obligation to provide the compensation and benefits being
provided to him hereunder absent this Agreement, and such compensation and
benefits are in addition to anything of value to which the Executive is already
entitled. The Executive has been advised to consult with his attorney to obtain
advice about his rights and obligations under this Agreement. The Executive
represents that he has carefully read this Agreement and finds that it has been
written in language that he understands. The Executive has been given at least
21 days to consider whether to accept this Agreement, and has signed it only
after reading, considering and understanding it. If the Executive signs this
Agreement before the expiration of the 21 days, he is expressly waiving his
right to consider this Agreement for any remaining portion of that period. The
parties agree that any changes made to this Agreement from the version
originally presented to the Executive, whether those changes are deemed material
or non-material, do not extend the 21-day period the Executive has been given to
consider this Agreement. The Executive may revoke this Agreement for a period of
seven days following the day he executes this Agreement. Any revocation within
this period must be submitted, in writing, to Robert L. R. Munden, Senior Vice
President, General Counsel and Secretary, Harte-Hanks, Inc., 9601 McAllister
Freeway, Suite 610, San Antonio, Texas 78216, and state, “I hereby revoke my
Agreement.” The revocation must

 

5



--------------------------------------------------------------------------------

be personally delivered to Robert L. R. Munden or his designee, or mailed to
Robert L. R. Munden and postmarked on or before the date seven days after the
Executive’s execution of this Agreement (and if mailed, concurrently sent via
facsimile and/or electronic transmission to Robert L. R. Munden at
(210) 829-9139 or Robert_Munden@harte-hanks.com). The Executive understands that
he has the right to revoke this Agreement at any time during the seven calendar
day period following the date on which he first signs this Agreement. Should
Executive revoke this Agreement, the Company shall be relieved of any and all
obligations to provide any further payments or benefits under the Transition
Agreement to the Executive, his heirs, executors, administrators, successors,
and assigns.

(c) Additional Release. In addition to the General Release above, the Executive
(or, in the event of his death or his incapacity due to Disability, his
surviving spouse, his conservator or guardian, or his estate, as the case may
be) agrees to execute and deliver to the Company an additional release of Claims
in favor of the Company (in the form attached hereto as Exhibit A, the
“Additional Release”) as of the last day of the Employment Term as a condition
to receipt of the payments and benefits described in Section 2.

Although this Agreement cannot prevent the Executive from filing a charge of
discrimination or retaliation with the Equal Employment Opportunity Commission
with regard to the Executive’s employment (or the termination thereof), knowing
that the compensation and benefits provided to the Executive under this
Agreement is mutually intended by both the Company and the Executive to provide
the full and only compensation to the Executive for all claims, damages, or
other demands that the Executive might have or make against the Company or any
of the other Released Parties with respect to the Executive’s employment (or the
termination thereof), the Executive agrees to forever waive any right to
monetary recovery should any administrative agency or other individual or group
of individuals pursue any claim on the Executive’s behalf. The Executive further
agrees that the Executive will not request or accept anything of value from the
Company or the other Released Parties not provided for in this Agreement as
compensation or damages related to the Executive’s employment or the termination
of the Executive’s employment with the Company. Therefore, should the Executive
file a charge of discrimination or retaliation or pursue any other similar
action with regard to the Executive’s employment with the Company (or the
termination thereof), the Executive acknowledges and agrees that this Agreement
will bar the Executive from receiving any compensation or personal relief in the
event of such a charge or action.

8. Cooperation. During the Consulting Period and continuing thereafter, if
requested by the Company the Executive shall cooperate and assist the Company
and its subsidiaries and affiliates in any dispute, proceeding, or investigation
in which the Company or any subsidiary or affiliate is involved and in which the
Executive has been involved, or which involves facts or events that existed or
arose during the period of the Executive’s employment or consultancy with the
Company relating to the business of the Company. This obligation includes the
Executive’s promptly meeting with counsel for the Company or the other Released
Parties at reasonable times upon their request; providing testimony in court,
upon deposition, or by affidavit, that is truthful, accurate, and complete,
according to information known to the Executive; and providing to the Company or
the other Released Parties, or their counsel, truthful, accurate, and complete
information known to the Executive, in connection with the prosecution or
defense of

 

6



--------------------------------------------------------------------------------

the Company or any of the other Released Parties in such litigation or claims.
If the Executive appear as a witness in any pending or future litigation at the
request of the Company or any of the other Released Parties, the Company agrees
to reimburse the Executive, upon submission of substantiating documentation, for
necessary and reasonable expenses incurred by the Executive as a result of the
Executive’s fulfilling his obligations under this Section 8.

9. Conditions Applying to Payment of Benefits. The Executive understands and
agrees that the payments and benefits to be provided to the Executive under this
Agreement are subject to the Executive’s compliance with the terms and
conditions set forth in this Agreement including, without limitation, the
Restrictive Covenants. The Company agrees that if it believes the Executive is
or may be violating his obligations under the Agreement such that Company
intends to withhold payment(s) to the Executive, the Company will give the
Executive written notice of the Company’s intent at least 14 days prior to the
withholding of any such payment(s) so that the Executive can explain or cure the
conduct, if appropriate.

10. Communications. Any notice, request or other communication required or
permitted by this Agreement to be mailed, given or delivered to the Executive
shall be in writing, addressed to him at his address as reflected on Company
payroll records, or such address as he may furnish from time to time to the
Company for the purposes hereof; and any payment to the Executive under this
Agreement may be made by check delivered to him or mailed to or delivered at
such address, or by wire transfer to an account designated by the Executive. Any
notice, request or other communication required or permitted by this Agreement
to be given to the Company is to be in writing, addressed to the Company, for
the attention of the Chief Executive Officer (with a copy to the General
Counsel), Harte-Hanks, Inc., 9601 McAllister Freeway, Suite 610, San Antonio,
Texas 78216, or at such other address as the Company shall have furnished to the
Executive for the purposes hereof.

11. Assignment; Binding Effect. This Agreement is binding upon, and inures to
the benefit of, the Executive; the obligations of the Executive hereunder are
personal and this Agreement may not be assigned by the Executive. This Agreement
is binding upon, and inures to the benefit of, the Company and shall also bind
and inure to the benefit of any successor of the Company by merger or
consolidation or any assignee of all or substantially all of its properties,
but, except to any such successor or assignor of the Company, this Agreement may
not be assigned by the Company.

12. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
its conflict of laws provision. The parties consent to the exclusive
jurisdiction of the courts of and for Bexar County, Texas, for resolution of any
dispute involving this Agreement. Should any provision of the Agreement be
declared illegal or unenforceable by a court of competent jurisdiction and
cannot be modified to be enforceable, excluding Section 4 (Restrictive
Covenants) or Section 7 (Released Claims), such provision shall immediately
become null and void, leaving the remainder of this Agreement in full force and
effect. If Sections 4 or 7, or any portion thereof, is found by a court of
competent jurisdiction to be unenforceable, the Executive agrees that the
Company may rewrite this Agreement to cure the defect, and the Executive shall
execute the rewritten agreement upon request of the Company without any
additional monies, benefits and/or compensation thereof. The Executive and the
Company affirm that either may institute an action to specifically enforce any
term or terms of this Agreement.

 

7



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which is to be deemed an original, but all of which, together, constitute one
and the same instrument.

14. Entire Agreement and Modification. This Agreement constitutes the entire
agreement and understanding between the Company and the Executive concerning the
subject matters contained herein. This Agreement supersedes any and all prior
understandings and agreements between the parties concerning these subject
matters except for the ERA and the Amended & Restated Severance Agreement dated
on or about March 15, 2011. This Agreement may not be modified, terminated,
waived, altered, or amended, except in a writing signed by the Executive, and a
duly authorized officer of the Company (other than the Executive).

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date first set forth above.

 

/s/ Gary J. Skidmore            7/27/12 Gary J. Skidmore HARTE-HANKS, INC. By:  
/s/ Larry D. Franklin            7/30/12   Larry D. Franklin   Chairman,
President & Chief Executive Officer  

 

8



--------------------------------------------------------------------------------

EXHIBIT A—ADDITIONAL RELEASE

General Release

This General Release (“Release”) is made and entered into as of                
        , 2012, by and between Gary J. Skidmore (“Former Executive”) and
Harte-Hanks, Inc., a Delaware corporation (“Company”).

RECITALS:

For good and valuable consideration set forth in the parties’ Transition
Agreement, dated July 30, 2012 (the “Transition Agreement”), and in accordance
with Section 7 of the Transition Agreement, the parties hereto agree as follows:

1. General Release of Claims. The Former Executive hereby voluntarily,
completely and fully releases, remises, acquits and forever discharges the
Company and its respective parents, affiliates, subsidiaries, divisions,
branches, units and related entities, and its or their present and former
officers, directors, employees, agents, successors and assigns (“Released
Parties”), of and from any and all claims, demands, debts, suits, actions,
causes of action, obligations, damages, costs, losses, interest, expenses and
liabilities, of any kind or nature whatsoever, whether legal, equitable or
statutory, liquidated or unliquidated, known or unknown, suspected or
unsuspected, reasonably discoverable or not, present, fixed or contingent
(collectively, “Claims”), that the Former Executive, his heirs, executors,
administrators, successors, and assigns, have or may have as of the date of his
execution of this Release including, but not limited to, Claims arising out of
or resulting from:

 

  (a) any violation of

 

  •  

The National Labor Relations Act, as amended;

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act of 1986, as amended;

 

  •  

Claims of retaliation under the Fair Labor Standards Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Family and Medical Leave Act of 1993, as amended;

 

  •  

The Americans with Disabilities Act;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621,
et seq.;

 

9



--------------------------------------------------------------------------------

  •  

The Fair Credit Reporting Act;

 

  •  

The Equal Pay Act;

 

  •  

The Texas Commission on Human Rights Act, TEX. LAB. CODE ANN. § 21.001, et seq.,
and the anti-retaliatory provisions of the Texas Workers’ Compensation Act, TEX.
LAB. CODE ANN. § 451.001, et seq.;

 

  •  

Any other federal, state or local civil or human rights law, or any other local,
state or federal law, regulation or ordinance (including those related to
taxes); and

 

  •  

Any public policy, contract, tort, or common law;

(b) the Former Executive’s employment, the Company’s decision, if any, to
terminate the Former Executive’s employment or to enter into the Transition
Agreement; or the circumstances of the Former Executive’s departure, including,
without limitation, Claims based upon race, national origin, gender, age,
religion, sexual orientation, or disability discrimination, retaliation,
contract or quasi-contract claims, or tax payments or withholdings or severance
practices;

(c) any tax payments, liabilities or obligations, withholding obligations,
excise taxes, interest payments or penalties;

(d) NEGLIGENCE OF ANY KIND, INCLUDING WITHOUT LIMITATION GROSS NEGLIGENCE,
AGAINST THE RELEASED PARTIES BASED UPON THE ACTION OR INACTION OF THE RELEASED
PARTIES; or

(e) any claim for costs, fees, or other expenses including attorney’s fees;
provided, however, that nothing in this Release shall be deemed to be a waiver
or release of the Company’s obligations to provide payments and/or benefits
under the terms of the Transition Agreement.

Although this Release cannot prevent the Former Executive from filing a charge
of discrimination or retaliation with the Equal Employment Opportunity
Commission with regard to the Former Executive’s employment with the Company,
knowing that the compensation and benefits provided to the Former Executive
under this Release is mutually intended by both the Company and the Former
Executive to provide the full and only compensation to the Former Executive for
all claims, damages, or other demands that the Former Executive might have or
make against the Company or any of the other Released Parties with respect to
the Former Executive’s employment or the termination of the Former Executive’s
employment, the Former Executive agrees to forever waive any right to monetary
recovery should any administrative agency or other individual or group of
individuals pursue any claim on the Former Executive’s behalf. The Former
Executive further agrees that the Former Executive will not request or accept
anything of value from the Company or the other Released Parties not provided
for in this Release as compensation or damages related to the Former Executive’s
employment or the termination of the Former Executive’s employment with the
Company. Therefore, should the Former Executive file a charge of discrimination
or retaliation or pursue any

 

10



--------------------------------------------------------------------------------

other similar action with regard to the Former Executive’s employment with the
Company (or the termination thereof), the Former Executive acknowledges and
agrees that this Release will bar the Former Executive from receiving any
compensation or personal relief in the event of such a charge or action.

This General Release does not act to waive any rights or claims that may arise
after the date this Release is executed.

By executing this Release, the Former Executive acknowledges and agrees that the
Company has no legal obligation to provide the compensation and benefits being
provided to him pursuant to the Transition Agreement (other than by virtue of
such agreement), and such compensation and benefits are in addition to anything
of value to which the Former Executive is already entitled.

2. No Admission of Wrongdoing. Each of the parties agrees that this Release
shall not be deemed or construed at any time for any purpose as an admission by
either party of any liability or unlawful conduct of any kind.

3. Time to Consider; ADEA Disclosure. The Former Executive has been advised to
consult with his attorney to obtain advice about his rights and obligations
under this Release. The Former Executive represents that he has carefully read
this Release and finds that it has been written in language that he understands.
The Former Executive has been given at least 21 days to consider whether to
accept this Release, and has signed it only after reading, considering and
understanding it. If the Former Executive signs this Release before the
expiration of the 21 days, he is expressly waiving his right to consider this
Release for any remaining portion of that period. The parties agree that any
changes made to this Release from the version originally presented to the Former
Executive, whether those changes are deemed material or non-material, do not
extend the 21-day period the Former Executive has been given to consider this
Release.

4. Right to Revoke. The Former Executive may revoke this Release for a period of
seven days following the day the Former Executive executes this Release. Any
revocation within this period must be submitted, in writing, to Robert L. R.
Munden, Senior Vice President, General Counsel and Secretary, Harte-Hanks, Inc.,
9601 McAllister Freeway, Suite 610, San Antonio, Texas 78216, and state, “I
hereby revoke my Release.” The revocation must be personally delivered to Robert
L. R. Munden or his designee, or mailed to Robert L. R. Munden and postmarked on
or before the date seven days after the Former Executive’s execution of this
Release (and if mailed, concurrently sent via facsimile and/or electronic
transmission to Robert L. R. Munden at (210) 829-9139 or
Robert_Munden@harte-hanks.com). The Former Executive understands that he has the
right to revoke this Release at any time during the seven calendar day period
following the date on which he first signs this Release. Should Former Executive
revoke this Release, the Company shall be relieved of any and all obligations to
provide any further payments or benefits under the Transition Agreement to the
Former Executive, his heirs, executors, administrators, successors, and assigns.

 

11



--------------------------------------------------------------------------------

5. Effective Date. This Release shall not become effective or enforceable until
the expiration of the seven-day revocation period described in Section 4 above
(“Effective Date”). Upon the Effective Date, this Release shall automatically
become effective without any further affirmative action on the part of the
Former Executive or the Company.

6. Counterparts. This Release may be executed in multiple counterparts, each of
which is to be deemed an original, but all of which, together, constitute one
and the same instrument.

7. Understanding. By signing this Release, the Former Executive affirms that he
has read this entire Release; that he fully understands the meaning and effect
of his action in executing this Release; and that his execution of this Release
is knowing and voluntary. The Former Executive further acknowledges that neither
the Company nor any of the other Released Parties has made any promise or
representation to him that is not expressed in this Release, and that in
entering this Release, he is not relying on any statement or representation by
the Company or any of the other Released Parties, but is instead relying solely
on his judgment in consultation with his attorneys, if he chooses to retain
counsel.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release as of the date first set forth above.

 

  Gary J. Skidmore Harte-Hanks, Inc. By:     Name:     Title:    

 

12